 1 AMY J. LONGO,Cal. Bar. No. 198304
   Email: lon oa sec. ov
 2 DONALD                  ES Cal. Bar. No. 135705
   Email: searlesd sec. ov
 3 ROBERT             R R ,Cal. Bar No. 143760
                                                            CLERK, U.S. DISTRICT COURT
   Email: terceror(a,sec.gov
 4
   Attorneys for Plaintiff                                      NOU 19 2018
 5 Securities and Exchange Commission
   Michele Wein Layne, Regional Director
 6 Alka Patel, Associate Regional Director             BY     ~ y~~~~LIFORNIA
                                                                         DEPUTY
   444 S. Flower Street, Suite 900
 7 Los Angeles, California 90071
   Telephone: 323)965-3998
 8 Facsimile:( 13)443-1904
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11                               WESTERN DIVISION
12
13   SECURITIES AND EXCHANGE                    Case No. 2:17-CV-07201-SVW-
     COMMISSION,                                FFM
14
                 Plaintiff,                     PLAINTIFF SECURITIES
15                                              AND EXCHANGE
           vs.                                  COMMISSION'S
16                                                   9~]FINDINGS OF
     JASON McDIARMID,KENNETH                     ACT AND CONCLUSIONS
17   TELFORD and INTERACTIVE MULTI-             OF LAW REGARDING
     MEDIA AUCTION CORP.(aka STOP               DEFENDANT TELFORD'S
18   SLEEP GO INC.)                             JOINT AND SEVERAL
                                                LIABILITY FOR
19               Defendants.                    DISGORGEMENT OF NET
                                                TRADING PROCEEDS
20
21
22
23
24
25
26
27
28
 1         Pursuant to Fed. R. Civ. P. 52(a), C.D. Cal. Local Rule 52-1 and the Court's
 2 request at the November 13, 2018 hearing on Plaintiff Securities and Exchange
 3   Commission's("SEC") motion for monetary relief(Dkt. No. 73), the SEC submits
 4 these Proposed Findings of Fact and Conclusions of Law.regarding defendant
 5   Kenneth Telford's ("Telford")joint and several liability with codefendant Jason
 6   McDiarmid for disgorgement of the net trading proceeds from the sale of stock in
 7   defendant Multi-Media Auction Corporation("IMMA").
 8    I.   FINDINGS OF FACTS
 9         1.     In or around July 2012, Telford and McDiarmid created IMMA for the
10 purpose of taking it public and profiting from a $3.1 million pump-and-dump scheme.
11         2.     From September to November 2012, Telford and McDiarmid created a
12 fictitious loan agreement, several fictitious internal memoranda, sham private
13   placement offerings and sham consulting agreements, including with the nominee
14 entities they controlled, to make it appear IMMA was awell-capitalized bonafide
15   company.
16         3      Telford and McDiarmid took IMMA public in 2013 through a Form S-1
17 registration statement and amendments that were materially false and misleading.
18   McDiarmid and Telford controlled the entire registration statement process. Telford
19 prepared IMMA's financial statements, in which he incorporated the fabricated
20 transactions that he and McDiarmid created to make IMMA look like a bonafide
21   company.
22         4.     Telford and McDiarmid provided IMMA's auditor with the documents
23 for the fabricated transactions and, after the initial Form S-1 was filed, Telford
24   became the auditor's primary contact, providing updated financial statements each
25   quarter while the Form S-1 was being reviewed.
26         5.     Telford and McDiarmid propagated these misrepresentations to IMMA's
27   market maker and transfer agent, and to certain brokerage firms, to enable public
28   trading ofIMMA's stock and their nominees' deposit of shares and repeated their

                                                  1
 1   false statements in IMMA's periodic SEC reports and related statements to its outside
 2 auditors in 2013 and 2014.
 3         6.    Once IMMA's stock could trade publicly, Telford and McDiarmid,
 4 beginning in 2014, orchestrated a boiler room and email blast campaign aggressively
 5   promoting IMMA's stock, in order to liquidate their shares through their nominees.
 6         7.    By June 2015, Telford, McDiarmid, and their nominee entities had sold
 7 over 2.4 million IMMA shares for net proceeds of $3,316,235.48, which they
 8   promptly transferred overseas.
 9         8.    During his deposition in this action, Telford asserted his Fifth
10 Amendment right against self-incrimination to every question that was put to him,
11   II.   CONCLUSIONS OF LAW
12         1.    Based on the consentjudgment entered against Telford on September 5,
13 2018 (Dkt. No. 67 (Telford's Consent); Dkt. No. 68 (Judgment)), the facts alleged in
14 the SEC's Complaint establishing Telford's liability for violations of the federal
15   securities law are undisputed and admitted for purposes of the SEC's motion for
16   monetary relief See SEC v. JT Wallenbrock &Assoc.,440 F.3d 1109, 1112(9th Cir.
17 2006).
18         2.    Telford asserted his privilege against self-incrimination to every
19 question that was put to him at his lengthy deposition. As such, all of his factual
20 assertions in his opposition to the SEC's motion are ignored. See, e.g., Nationwide
21   Life Ins. Co. v. Richards, 541 F.3d 903, 911-12(9th Cir. 2008); Bassett v. City of
22 Burbank, No. 2:14-cv-01348 SVW-CW,2014 WL 12573395, at **1-2(C.D. Cal.
23   Nov. 14, 2014); SEC v. Interlink Data Network ofLos Angeles, Inc., CIV No. 93-
24 3073-R, 1993 WL 603274, at *8 n.97(C.D. Cal. 1993).
25         3. "[A] district court has broad equity powers to order the disgorgement of ill-
26 gotten gains obtained through violation of the securities laws." SEC v. Platforms
27   Wireless Intl Corp., 617 F.3d 1072, 1096 (9th Cir. 2010), quoting SEC v. First
28 Pacific Bancorp, 142 F.3d 1186, 1191 (9th Cir. 1998). "The amount of disgorgement

                                                 ~a
 1   should include all gains flowing from the illegal activities." Platforms Wireless, 617
 2 F.3d at 1096, quoting JT Wallenbrock, 440 F.3d at 1114.
 3         4.     The SEC has calculated a reasonable approximation of the amount of ill-
 4 gotten gains obtained by Telford. As set forth in the Declaration of Christopher
 5 Conte that was filed in support of the SEC's motion for summary judgment(Dkt. No.
 6 62), defendants' net proceeds from the sale ofIMMA stock were $3,316,235.48.
 7 Dkt. No. 62,¶ 30.
 8         5.     Joint and several liability for disgorgement is appropriate when co-
 9 defendants "collaborate or have a close relationship in engaging in the violations of
10 the securities laws." Platforms Wireless, 617 F.3d 1072, 1098 (9th Cir. 2010).
11         6.     Telford, acting with scienter, worked closely with McDiarmid to create
12 false and misleading registration statements and periodic filings for IMMA;
13 fabricated documents and prepared financial statements to make it appear as ifIMMA
14 was an actual startup company with a commensurate financial condition, including to
15 IMMA's auditor; falsely represented to brokerage firms the holdings ofIMMA stock
16 and concealed his and McDiarmid's control person status; directed the sale ofIMMA
17 shares; and directed the transfer of the trading proceeds to offshore accounts. Given
18 his central role in the scheme, and his close working relationship-~
19 joint and several liability is appropriate.
20         7.    Disgorgement normally includes prejudgment interest to insure that
21   wrongdoers do not profit from their illegal conduct. SEC v. Manor Nursing Centers,
22 Inc., 458 F.2d 1082, 1105 (2d Cir. 1972).
23         8.    Prejudgment interest on the disgorgement amount of $3,316,235.48 is
24 $302,871.91. Dkt No. 62(Conte Decl.), ¶ 33. Thus, Telford is ordered to pay
25   disgorgement and prejudgment interest, on a joint and several basis with McDiarmid,
26 totaling $3,619,107.39.
27
28

                                                 3
                                                             __/




 1   IT IS SO ORDERED.

 2                                   ~~` — --
 3   Dated:
 4                            STEP EN V. WILSON
                              UNITED STATES DISTRICT JUDGE
 5
     Presented by:
 6
 7 /s/Donald W. Searles
 g   Donald W. Searles
     Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                 4
